Citation Nr: 1437660	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-37 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to November 2005.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a June 2013 decision, the Board denied entitlement to service connection for tinnitus and denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In a March 2014 Order, the Court partially vacated the June 2013 decision and endorsed a Joint Motion for Partial Vacatur and Remand ("Joint Motion").  The Veteran waived his right to appeal the issue of entitlement to service connection for bilateral hearing loss.  Therefore, the June 2013 Board decision with respect to the denial of entitlement to service connection for bilateral hearing loss remains undisturbed.  The issue of entitlement to service connection for tinnitus has been returned to the Board for review.  

In June 2013, the Board remanded the issue of entitlement to service connection for left ankle or foot disability, to include as secondary to service-connected disability, for additional development.  An August 2013 rating decision granted entitlement to service connection for left calcaneal spurring and assigned an initial 10 percent disability rating effective June 27, 2007.  This action represents a total grant of the benefit sought on appeal with respect to this issue and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).    


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is related to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefits sought on appeal.  Discussion of VA's compliance with notification and assistance requirements is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning evidence of a current disability, an April 2008 VA audiological examination report shows that the Veteran is diagnosed with tinnitus.

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records are absent for any documentation or complaint of tinnitus. However, in October and December 2005 post-deployment health assessments, the Veteran reported exposure to loud noise and some exposure to excessive vibration during his deployment to Iraq.  In his October 2009 VA Form 9, the Veteran stated that his military occupational specialty in Iraq exposed him to noise from mortars and guns.  He said he was exposed on a daily basis to tremendous acoustic trauma.  The Veteran's DD Form 214 shows that his primary specialty was indirect fire infantryman and infantryman.  In addition, the Veteran received a Combat Infantryman Badge for his period of service.  38 U.S.C.A. § 1154(b).  The Board finds that the Veteran was exposed to acoustic trauma during service and the requirement for an in-service injury has been met.  

With respect to the etiology of the Veteran's tinnitus, the April 2008 VA audiological examiner noted that the Veteran reported that his tinnitus began in the past year and that he denied tinnitus on his post-deployment health assessment.  The examiner opined that it was "less likely as not" that the tinnitus was caused by or a result of military service.  The examiner's opinion is inadequate because the examiner did not discuss whether the tinnitus could be of a delayed-onset nature.  See Joint Motion, pg. 4; see also VA Training Letter 10-02.  On the same day as the VA audiological examination, an April 2008 VA neurological examiner stated that the Veteran reported that his tinnitus began two to three years ago (as opposed to within the last year as noted in the April 2008 VA audiological examination report) and reported that he was exposed to barotrauma during active service.  The April 2008 VA neurological examiner opined that "by history, tinnitus and hearing loss secondary to barotrauma" and did not provide a rationale for the expressed opinion.  

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus is related to active service.  In doing so, the Board acknowledges that the Veteran denied ringing in his ears in the October 2005 and December 2005 post-deployment assessments.  He also denied tinnitus in a January 2006 VA medical treatment record.  However, in a March 2006 post-deployment health assessment, less than 4 months after separation from active service, the Veteran indicated that he experienced ringing in his ears.  Tinnitus is a simple medical diagnosis that the Veteran is competent to identify.  Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's March 2006 report of tinnitus also occurred during the one-year presumptive period for service connection for a chronic disease involving the organic nervous system.  38 C.F.R. §§ 3.307(a); 3.309(a) (2013).  The Board will resolve the benefit of the doubt in favor of the Veteran and finds that tinnitus is related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.




ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


